 Case 4:19-cv-00051-SDJ Document 38 Filed 07/03/19 Page 1 of 5 PageID #: 822



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

LURACO HEALTH & BEAUTY, LLC,                     §
     Plaintiff,                                  §
                                                 §
v.                                               §      Civ. A. No. 4:19-cv-00051-ALM-KPJ
                                                 §
VU TRAN, et al.,                                 §
      Defendants.                                §


 DOMESTIC DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE (ECF
 NO. 35), AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE NUNC
                    PRO TUNC RESPONSE (ECF NO. 36)


                                      I.   INTRODUCTION

       Defendants Vu Tran (“Tran”), Nga Vo (“Vo”), Lucy Sam’s Spa & Nail Supply, Inc. (“Lucy

Sam’s), Burry Cosmetic Inc. (“Burry Cosmetic”), Sam’s Spa Supply, Inc. (“Sam’s Spa”), Sam’s

Nail Supply Inc (“Sam’s Nail”), Sam’s Nail Supply San Antonio Inc (“Sam’s San Antonio”), Sam-

Spa Holding Company Inc (“Sam-Spa Holding”), and GTP International Corp. (“GTP”)

(collectively, “Domestic Defendants”) file this Reply in support of their Motion to Strike Plaintiff

Luraco Health & Beauty LLC’s (“Plaintiff”) Response to Domestic Defendant’s Motion to

Dismiss Second Amended Complaint, which also responds to Plaintiff’s Motion for Leave to File

Nunc Pro Tunc Response to Motion to Dismiss Second Amended Complaint. Plaintiff asserts

numerous and even inconsistent arguments in its attempt to justify its late response to the Motion

to Dismiss, all of which must fail.

                   II.     ARGUMENTS AND AUTHORITIES IN REPLY

A.     Plaintiff Seeks to Change the Response Deadline for Motions under the Local Rules.

       First, Plaintiff urges the Court to adopt the 21-day summary judgment deadline for motions

to dismiss and states it belief that the “Motion to Dismiss is more objectively treated as a request

DOMESTIC DEFENDANTS’ REPLY ISO MOTION TO STRIKE                                          PAGE 1 OF 5
AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
    Case 4:19-cv-00051-SDJ Document 38 Filed 07/03/19 Page 2 of 5 PageID #: 823



for summary judgment with a 21-day notice.” Pl’s Resp. Mot. Strike 2, ECF No. 37. But this is

not the rule or the law in the Eastern District of Texas. This district’s local rules are clear that

responses to motions (other than summary judgment motions) are to be filed within fourteen days

after service of the motion. See Local Civil Rules 7(e). To permit otherwise in this instance would

set a precedent in this district that is inconsistent with the established rules of practice.

B.       Plaintiff Cannot Demonstrate That Its Untimely Filing Was Based on Excusable
         Neglect.

         Plaintiff then purports to argue under Federal Rule of Civil Procedure 6(b)(1)(B) that

“excusable neglect” should permit its week-late filing, but at the same time states that “Plaintiff

would show the Court that Rule 6(b)(1)(B) is not in operation in this case, as no hearing was set

on the Motion to Dismiss.” Pl’s Resp. Mot. Strike 2 (emphasis added). 1 Nonetheless, Plaintiff’s

alleged excusable neglect, which it only hypothetically references as being sufficient for “any error

in calendaring,” does not rise to the level of excusable. See id. at 2. The Fifth Circuit has stated as

follows:

                  Although in Clark we left open the possibility that some misinterpretations
                  of the federal rules may qualify as excusable neglect, such is the rare case
                  indeed. Where, as here, the rule at issue is unambiguous, a district court’s
                  determination that the neglect was inexcusable is virtually unassailable.
                  Were it otherwise, “almost every appellant’s lawyer would plead his own
                  inability to understand the law when he fails to comply with a deadline.”

Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d 465, 470 (5th Cir. 1998) (quoting Advanced

Estimating Sys., Inc. v. Riney, 130 F.3d 996, 998 (11th Cir. 1997).

         Plaintiff’s counsel, in fact, does not even claim he made an error in calendaring, just that if

there was “any error in calendaring,” it would constitute excusable neglect. See Pl’s Resp. Mot.

Strike 2. But Plaintiff stated in its Motion for Leave to File Nunc Pro Tunc Response to Motion to


1
 Federal Rule of Civil Procedure 6(b)(1)(B) also in no way addresses deadlines triggered from motions set for hearing.
Whether a hearing was set on the Motion to Dismiss is irrelevant to the analysis of the missed deadline at hand.

DOMESTIC DEFENDANTS’ REPLY ISO MOTION TO STRIKE                                                          PAGE 2 OF 5
AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
 Case 4:19-cv-00051-SDJ Document 38 Filed 07/03/19 Page 3 of 5 PageID #: 824



Dismiss (“Motion for Leave to File”) that “Plaintiff’s counsel, the undersigned, generally

calendars deadlines for all motions, dispositive or not, at 14 days, just as a practice, . . . .” Pl’s Mot.

Leave to File 2, ECF No. 36. Plaintiff’s counsel does not state that he failed to calendar the motion

for the 14-day deadline. This contradicts Plaintiff’s argument and the current stated belief of its

counsel that the 21-day deadline for summary judgment motions should apply. However, as shown

above, it would be “a rare case indeed” when a misunderstanding of the rules constituted excusable

neglect. See Halicki, 151 F.3d at 470; see also Midwest Employers Cas. Co. v. Williams, 161 F.3d

877, 879 (5th Cir. 1998). The only other statements provided by Plaintiff do not help its cause,

including that “counsel’s office is extraordinarily busy in May” with other matters and “an

anniversary trip to Hawaii that overlapped the 14-day response time.” Pl’s Mot. Leave to File 3.

        Other circuits have followed suit and also held that “the excuse given for the late filing

must have the greatest import.” Graphic Commc’ns Int’l Union, Local 12-N v. Quebecor Printing

Providence, Inc., 270 F.3d 1, 5 (1st Cir. 2001). Here, Plaintiff’s excuses are contradictory and

vague and do not meet the high standard and the rare case for excusable neglect. The First Circuit

in Graphic Communications went on to cite the Supreme Court’s recognition that even though

excusable neglect is an “elastic concept,” as noted by Plaintiff in its briefing, “inadvertence,

ignorance of the rules, or mistakes construing the rules do not usually constitute ‘excusable’

neglect.” Graphic Commc'ns, 270 F.3d at 6 (internal quotation marks omitted) (quoting Pioneer

Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392 (1993)). This is especially true

here, where Plaintiff does not even claim to have inadvertently missed a deadline or failed to

properly calendar a deadline, but rather has apparently made a mistake in construing an

unambiguous rule.

C.      Eastern District Local Rule CV-12 Is Wholly Inapplicable.

        Lastly, Plaintiff states in its Motion for Leave to File that “Eastern District Local Rule CV-

DOMESTIC DEFENDANTS’ REPLY ISO MOTION TO STRIKE                                                PAGE 3 OF 5
AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
 Case 4:19-cv-00051-SDJ Document 38 Filed 07/03/19 Page 4 of 5 PageID #: 825



12 effectively allows the clerk to grant requests to extend answer periods regarding 12(b)(b) [sic]

motions to dismiss, so long as the deadline extension is not longer than forty-five days.” Pl’s Mot.

Leave to File 3 (emphasis added). This is an incorrect statement of the rule. Local Rule CV-12

relates to extensions on initial answers to complaints or initial Rule 12 motions filed in response

to complaints and permits the clerk to grant unopposed requests for extension of such filings for

not longer than 45 days. Local Civil Rule CV-12. It does not in any way relate to or permit

extensions of time to respond to a motion to dismiss and in no way supports Plaintiff’s untimely

filing.

                                        III.    CONCLUSION

          Domestic Defendants respectfully request that the Court grant their Motion to Strike and

decline to indulge Plaintiff’s after-the-fact efforts to justify its belated filing.

          DATED: July 3, 2019                        Respectfully submitted,

                                                     WILSON LEGAL GROUP P.C.

                                                     By: /s/ John T. Wilson
                                                         John T. Wilson
                                                         State Bar No. 24008284
                                                         Jennifer M. Rynell
                                                         State Bar No. 24033025
                                                         Leigh Caudle Whitaker
                                                         State Bar No. 24094260
                                                         16610 Dallas Parkway, Suite 1000
                                                         Dallas, Texas 75248
                                                         (T) 972.248.8080
                                                         (F) 972.248.8088
                                                         (E) eservice@wilsonlegalgroup.com

                                                     Attorneys for Domestic Defendants Vu Tran;
                                                     Nga Vo; Lucy Sam’s Spa & Nail Supply,
                                                     Inc.; Burry Cosmetic Inc.; Sam’s Spa Supply,
                                                     Inc.; Sam’s Nail Supply Inc; Sam’s Nail
                                                     Supply San Antonio Inc; Sam-Spa Holding
                                                     Company Inc; and GTP International Corp.



DOMESTIC DEFENDANTS’ REPLY ISO MOTION TO STRIKE                                          PAGE 4 OF 5
AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
 Case 4:19-cv-00051-SDJ Document 38 Filed 07/03/19 Page 5 of 5 PageID #: 826



                                 CERTIFICATE OF SERVICE

       On July 3, 2019, I electronically submitted the foregoing document with the Clerk of Court

for the U.S. District Court, Eastern District of Texas, using the electronic case filing system of the

Court. I hereby certify that I have served all counsel and/or pro se parties of record electronically

or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                      /s/ John T. Wilson
                                                      John T. Wilson




DOMESTIC DEFENDANTS’ REPLY ISO MOTION TO STRIKE                                           PAGE 5 OF 5
AND RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
